DETAILED ACTION
Applicants’ arguments, filed 25 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that various prior art and double patenting references, over which the instant claims were not rejected in the prior office action on 26 October 2021, have been reconsidered in view of the claim amendments.


Withdrawn Rejections
The previously applied rejection on the grounds of 35 U.S.C. 112(a) for lack of enablement has been withdrawn in view of the most recent claim amendments in the claims on 25 January 2022.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 24-27, 30-34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 24 recites a method comprising administering acetylsalicylic acid particles. The claimed method recites that about 90% of the dry particles have a mass median aerodynamic diameter (MMAD) of less than 5 µm. These limitations appear to be contradictory, and as such, it is unclear as to what is within the claim scope.
As best understood by the art, the art recognized definition of the term “median” refers to the number at which 50% of the numbers in a group of numbers are above the median and 50% of the numbers are below the median. With respect to particle diameter, a median particle diameter of a particle population would have been the diameter at which 50% of the particles are greater and 50% of the particles are lesser.
Elsewhere in the claim, applicant recites that about 90% of the particles are less than the mass median aerodynamic diameter of 5 µm. It is unclear if this limitation requires that 90% of the particles be less than 5 µm (as of the 90% requirement) or that 50% of the particles be less than 5 µm (as of the mass median aerodynamic diameter requirement). As such, it is unclear if a method of using a particle population in which, e.g. 60% of the particles are sized less than 5 µm and the remainder are greater than 5 µm would have been within the claim scope. This is because, in the case of such a particle population, the median particle size would have been less than 5 µm, but less than 90% of the particles would have been sized less than 5 µm.



Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartus et al. (US 2003/0235537 A1).
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic 
As to claim 24, the claim requires a composition suitable for delivery from a dry powder inhaler. Bartus teaches a dry powder inhaler as of at least paragraph 0025.
As to claim 24, the claim requires that the dry particles comprise of acetylsalicylic acid. Bartus teaches aspirin in paragraphs 0068 and 0072; this reads on the required aspirin.
As to claim 24, Bartus is not anticipatory because acetylsalicylic acid is listed in a list of drugs and is not exemplified. As such, Bartus does not appear to teach the particle size, the method of administration, and acetylsalicylic acid in the same embodiment. Nevertheless, together, these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  


    PNG
    media_image1.png
    306
    463
    media_image1.png
    Greyscale

The examiner notes that the instant claims require that 90% of the particles are sized less than 5 µm. In contrast, in the above-reproduced text, the skilled artisan would have expected that 50% of the particles have a size range of less than about 1 µm to about 3 µm. Nevertheless, there appears to be overlap between the sizes taught by Bartus and the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 24, the claim is drawn to a method for treating thrombosis or reducing the risk of a thromboembolic event. Bartus does not teach that this is the usage of the method of Bartus. Nevertheless, something which is old (e.g. the method of Bartus in which acetylsalicylic acid is administered) does not become patentable upon the 
As to claims 24, the claim requires a rapid mode of action such that the composition delivers at least 50% of the administered acetylsalicylic acid to systemic circulation of the subject within 15 minutes after administration. Bartus teaches a rapid mode of action for various drugs, as of Bartus, Figure 2A, which appears to teach the required dosage being administered by 15 minutes, albeit for a different drug other than acetylsalicylic acid.

    PNG
    media_image2.png
    364
    488
    media_image2.png
    Greyscale

 However, based upon the above-reproduced figure, the skilled artisan would have expected that the required amount of drug would have been administered by 15 minutes. The examiner takes the position that this argument also applies to claims 25-27.
As to claims 25-27, the skilled artisan would have expected that at least about 60%, 70%, or 80% of the acetylsalicylic acid would have reached systemic administration within about 15 minutes of administration of the method. See the above rationale relying on figure 2A of Bartus.
As to claim 30, this claim recites that the thromboembolic event is selected from myocardial infarction, deep venous thrombosis, pulmonary embolism, and thrombotic stroke. The skilled artisan would have expected that the method of Bartus, with administered acetylsalicylic acid, would have reduced the risk of myocardial infarction, deep venous thrombosis, pulmonary embolism, and thrombotic stroke even if this property was not recognized by Bartus.


Claims 31-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartus et al. (US 2003/0235537 A1) in view of Ward et al. (US 2008/0063722 A1).
Bartus is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072.
Bartus differs from the claimed invention because Bartus does not teach a geometric diameter (VMGD) of less than 5 µm.
Bartus does not teach the required volume median geometric diameter.
Ward et al. (hereafter referred to as Ward) is drawn to a dry powder intended for delivery of a neuraminidase inhibitor for treating influenza, as of Ward, title and abstract. Ward teaches particles with a volume median geometric diameter of from 1 µm to 30 µm, as of Ward, paragraph 0067. Ward teaches delivery to the patient’s blood stream (i.e. systemic circulation) in paragraph 0024.
Ward differs from the claimed invention because the method of Ward entails delivering a different active agent for a different therapeutic purpose as compared with the claimed invention.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the method of Bartus to have included administration of particles with a volume median geometric diameter of from 1 µm to 30 µm, as taught by Ward. Bartus is drawn to dry powder particles intended for administration via inhalation. Bartus teaches that 
As to claims 32-34, these claims are rejected for essentially the same reason that claims 25-27 are rejected.
As to claim 37, this claim is rejected for essentially the same reason that claim 30 is rejected.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-27, 30-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,757,529 in view of Bartus et al. (US 2003/0235537 A1). 

The conflicting claims are drawn to a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
.


Claims 24-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395 in view of Bartus et al. (US 2003/0235537 A1). 
Claims 31-34 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395 in view of Bartus et al. (US 2003/0235537 A1) and Ward et al. (US 2008/0063722 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.

The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims. The conflicting claims are also silent with respect to the particle size.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
With regard to particle size, Bartus teaches particles with a MMAD of 1-3 µm, as of paragraphs 0026-0027. Ward teaches particles with a volume median geometric diameter of from 1 µm to 30 µm (VMGD), as of Ward, paragraph 0067.

The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,993,488 in view of Bartus et al. (US 2003/0235537 A1). 

The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.

The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,568,894 in view of Bartus et al. (US 2003/0235537 A1). 

The conflicting claims are drawn to a composition for and method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
.


Claims 24-27, 30-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,195,147 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.

It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the .


Claims 24-27, 30-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,772,832 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a 
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,786,456 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating an inflammatory condition by administering to a subject acetylsalicylic acid via a dry powder inhaler.

The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant and conflicting claims differ because the conflicting claims are drawn to a method of treating an inflammatory condition, whereas the instant claims are drawn to a method of reducing the risk of a thromboembolic event. Nevertheless, the skilled artisan would have expected that the method of the conflicting claims would have 
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.



Claims 24-27, 30-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,077,058 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.

The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to .


Claims 24-27, 30-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,160,815 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic 
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims and conflicting claims also differ because the instant claims are drawn to a method of treatment, whereas the conflicting claims are drawn to a composition. Nevertheless, conflicting claims 18 recites a drug delivery system to reduce the risk of a thromboembolic event. As such, it would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims in a method of reducing the risk of a thromboembolic event, which is the recited method.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to .


Claims 24-27, 30-34, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 9, 12-13, 23, and 26-29 of copending Application No. 15/701,257 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.

The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-34, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-35 of copending Application No. 16/370,932 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a method for reducing inflammation by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of 
The instant and copending claims differ because the copending claims are drawn to a method of treating an inflammatory condition, whereas the instant claims are drawn to a method of reducing the risk of a thromboembolic event. Nevertheless, the skilled artisan would have expected that the method of the copending claims would have resulted in the reduction of risk of a thromboembolic even if this was not the intended purpose of the method of the copending claims.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.



Claims 24-27, 30-34, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/988,559 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a composition and method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the 
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.

Claims 24-27, 30-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 17/391,021.
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.

The instant and copending claims differ because the copending claims require limitations not required by the instant claims, such as a stearate in copending claim 1. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims. As such, the subject matter of the copending claims effectively anticipates that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.



Claims 24-27, 30-34, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/509,037 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a composition for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of 
The instant claims and copending claims also differ because the instant claims are drawn to a method of treatment, whereas the conflicting claims are drawn to a composition. Nevertheless, copending claims 18 recites a drug delivery system to reduce the risk of a thromboembolic event. As such, it would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims in a method of reducing the risk of a thromboembolic event, which is the recited method.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant has provided arguments in applicant’s response on 25 January 2022. These arguments appear to relate to rejections which have been withdrawn or are presented to show where the claim amendments are supported in the instant specification. The arguments do not address the currently applied obviousness or double patenting rejections. As such, applicant’s arguments are understood to be moot and are not addressed substantively in this office action. 


Terminal Disclaimer
The terminal disclaimer filed on 2 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,149,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 14 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/216,924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612